DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement, amendment and remarks filed 05/27/2022.
Receipt is also acknowledged for IDS filed 09/22/2020.
Claim 1 is amended.
New claims 13 and 14 are added.
Claims 1-14 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-7, in the reply filed on 05/27/2022 is acknowledged.
Claims 8-12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
New claims 13 and 14 depend from claim 1.   Therefore, claims 1-7 and 13-14 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 has used abbreviations PET, PE and PP without an initial designation of what these terms mean.   PET and PE and PP can represent materials other than the plastics polyethylene (PE), polypropylene (PP) and polyethylene terephthalate (PET) making the claim ambiguous.   To overcome this rejection, it is suggested that the meanings or the chemical names of these terms be recited in the claim and the abbreviations can be placed in parenthesis for future use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’OREAL, Aug. 03, 2018, (https://www.lorealparisusa.com/beauty-magazine/skin-care/skin-care-essentials/how-to-apply-and-remove-a-clay-mask) in combination with US 20130344131 A1 and WO 2020109481 A1 published 06/04/2020 before the effective date of the examined claims of 07/22/2020 and US 20050004508 and US 20060253078 and further in view of RD 535028 A, published 11/10/2008.
For claims 1 and 13, the article in the beauty magazine by L’OREAL, Aug. 03, 2018, (https://www.lorealparisusa.com/beauty-magazine/skin-care/skin-care-essentials/how-to-apply-and-remove-a-clay-mask) discloses how to apply and remove clay mask.   Step 1 of the process involves cleansing the skin; step two involves applying a thin layer of clay mask on the face; step 3 is a waiting period of 10-15 minutes for the clay mask to feel firm on the skin; step 4 is the rinsing step using a warm wet washcloth to gently wipe the clay mask from of the face; Step 5 is the step to pat dry the clean face with dry towel by gently blotting the skin until it’s just slightly damp; in Step 6, a lightweight moisturizer is applied.   This article/directive does not name bentonite as the clay applied to clean the face.   However, bentonite is a clay material (paragraph [0040] and claim 22 of US 20130344131 A1) and the abstract of WO 2020109481 A1 published 06/04/2020 before the effective date of the examined claims of 07/22/2020).   Therefore, at the effective date of the invention, the ordinary skilled artisan would understand that the clay mask applied to the cleanse the skin in step 2 of the L’OREAL article of Aug 3, 2018 contain bentonite.   The ordinary skilled artisan at the effective date of the invention would reasonably expect that the clay mask containing bentonite is a facial mask and that facial mask comes in form of paste (guided by the teachings in paragraph [0155] of US 20050004508 and paragraph [0193] of US 20060253078).
With respect to separating the bentonite paste and opening moisturizer portions of the package, cosmetics such as paste/mask are contained in vesicles/containers and to access the paste or moisturizer, one must have to open the container to access the products.   Further, the moisturizer component and the paste/mask component are applied separately signifying that they are contained in separate containers.   The two containers placed in proximity to one another for use represents a package. 
For claim 2, facial mask formulations include clay masks and moisturizing facial mask (see section under use in RD 535028 A, published 11/10/2008). 
Therefore, L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU renders claims 1 and 13 prima facie obvious and L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU and RD 535028 A, published 11/10/2008 renders claim 2 prima facie obvious.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’OREAL, Aug. 03, 2018, (https://www.lorealparisusa.com/beauty-magazine/skin-care/skin-care-essentials/how-to-apply-and-remove-a-clay-mask) in combination with LO et al. (US 20130344131 A1) and KEMLER et al (WO 2020109481 A1 published 06/04/2020 before the effective date of the examined claims of 07/22/2020) and Sun et al. (US 20050004508 A1) and WU et al. (US 20060253078 A1), as applied to claim 1, in view of How to use a dry clay mask (https://facialclaymasks.com/how-to-use-a-clay-mask/).
The L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU has been described above as rendering claim 1 prima facie obvious.
For claims 3-5, the L’OREAL, Aug. 03, 2018 article does not say of mixing the clay mask with water.   However it has been described in the 2019 article on how to use dry mask that dry mask can be mixed with appropriate amount of water according to the desired consistency starting with 1:1 mixture according to the desired consistency (Steps 1-3 of the how to mix a dry clay mask).   While this amount of water is less than the suggested amount of water, the ordinary artisan would be motivated to combined the clay mask with appropriate amount of water that would produce desired consistency of clay mask that can be applied to predictably result in thin layer of mask.   There is no demonstration in the as filed specification that the amount of water used to dilute the mask produces unexpected results. 
Therefore, L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU and How to use a dry clay mask (https://facialclaymasks.com/how-to-use-a-clay-mask/) renders claims 3-5 prima facie obvious.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’OREAL, Aug. 03, 2018, (https://www.lorealparisusa.com/beauty-magazine/skin-care/skin-care-essentials/how-to-apply-and-remove-a-clay-mask) in combination with LO et al. (US 20130344131 A1) and KEMLER et al (WO 2020109481 A1 published 06/04/2020 before the effective date of the examined claims of 07/22/2020) and Sun et al. (US 20050004508 A1) and WU et al. (US 20060253078 A1), as applied to claim 1, in view of ACKERMANN et al. (EP 2853260 A1) and as evidenced by https://en.wikipedia.org/wiki/Bentonite that Bentonite has a high capacity for absorbing moisture.
The L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU has been described above as rendering claim 1 prima facie obvious.    
For claims 6-7, the L’OREAL, Aug. 03, 2018 article is silent in the storage container.   However, Bentonite clays have a high capacity for absorbing moisture according to evidentiary teaching in https://en.wikipedia.org/wiki/Bentonite.   It is also known in the art that tightly closed containers made from polyethylene (PE) are water impermeable (see paragraph [0088] of ACKERMANN).    Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to store the clay mask/paste in an airtight container such as polyethylene (PE) container that is impermeable to water in order that clay mask/paste would not absorb moisture before use.  
Therefore, L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU and further in view of ACKERMANN and as evidenced by https://en.wikipedia.org/wiki/Bentonite renders claims 6-7 prima facie obvious. 

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’OREAL, Aug. 03, 2018, (https://www.lorealparisusa.com/beauty-magazine/skin-care/skin-care-essentials/how-to-apply-and-remove-a-clay-mask) in combination with LO et al. (US 20130344131 A1) and KEMLER et al (WO 2020109481 A1 published 06/04/2020 before the effective date of the examined claims of 07/22/2020) and Sun et al. (US 20050004508 A1) and WU et al. (US 20060253078 A1), as applied to claim 1, in view of Colette Bouchez (https://www.medicinenet.com/script/main/art.asp?articlekey=50505) and as evidenced by Navin  M. Geria that clays contain minerals under the section on “The Clay’s the Thing).
The L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU has been described above as rendering claim 1 prima facie obvious.   The wait period of 10-15 minutes for the clay mask to feel firm on the skin is recommended for step 3.
For claim 14, the L’OREAL, Aug. 03, 2018 article does not teach that the cleaned skin is treated with minerals and vitamins.   While it is known that clay contains minerals (see Navin M Geria as evidentiary reference), it is also known in the art that Vitamins and minerals are good for skin nutrition (see the whole document of (https://www.medicinenet.com/script/main/art.asp?articlekey=50505).
Therefore, at the effective date of the invention, the ordinary skilled artisan would be guided by the teachings of (https://www.medicinenet.com/script/main/art.asp?articlekey=50505) to further treat the cleaned skin with a composition containing vitamins and minerals with the expectation that the skin would be predictably nourished.
 Therefore, L’OREAL, Aug. 03, 2018 article in combination with LO, KKEMLER, SUN and WU and further in view of (https://www.medicinenet.com/script/main/art.asp?articlekey=50505) renders claim 14 prima facie obvious.
No claim is allowed.

Other Matters: Claim 7 has used abbreviations PET, PE and PP without an initial designation of what these terms mean.   PET and PE and PP can represent materials other than the plastics polyethylene (PE), polypropylene (PP) and polyethylene terephthalate (PET).   It is suggested that the meanings or the chemical names of these terms be recited in the claim and the abbreviations can be placed in parenthesis for future use.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613